 
Exhibit 10.2
 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of the 14th day of
November, 2018 (the “Effective Date”), by and between Novume Solutions, Inc.
(the “Company”), a Delaware corporation, and Matthew Hill (the “Executive”).
 
WITNESSETH:
 
The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.
 
In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
1. Employment.
 
a) The Executive’s initial title shall be Chief Science Officer. The Executive’s
duties are to be determined by the Chief Executive Officer of the Company (the
“Chief Executive Officer”); provided that such duties are reasonably consistent
with the role of Chief Science Officer. The Executive shall perform such duties
and report as directed by the Chief Executive Officer. The Executive’s position
and assignments are subject to change. The Executive hereby accepts such
employment by the Company upon the terms and conditions hereinafter set forth.
 
b) The Executive’s employment hereunder shall be effective as of the Closing
Date of that certain Asset Purchase Agreement by and among the Company, OpenALPR
Technology, Inc. and Executive, dated November 14, 2018 (as defined therein),
and shall continue until the 3rd anniversary thereof unless terminated earlier
pursuant to Section 8 of this Agreement; provided that, on such 3rd anniversary
of the Closing Date and each annual anniversary thereafter (such date and each
annual anniversary thereof, a “Renewal Date”), the Agreement shall be deemed to
be automatically extended, upon the same terms and conditions, for successive
periods of one year, unless either party provides written notice of its
intention not to extend the term of the Agreement at least ninety (90) days
prior to the applicable Renewal Date. The period during which the Executive is
employed by the Company hereunder is hereinafter referred to as the “Employment
Term.”
 
2. Compensation. In salary compensation for the Executive’s employment, the
Company shall pay the Executive a base salary at an annualized rate of $165,000
(the “Base Salary”) in installments payable in accordance with the Company’s
customary payroll practices and the law. The Executive shall receive a
performance review on an annual basis, which will include a determination of
potential increases of the Executive’s Base Salary, along with consideration for
a discretionary performance bonus. Nothing herein should be interpreted as a
guarantee of any discretionary performance bonus or salary increase.
 
3. Duties. The Executive shall have such duties as are assigned or delegated to
him consistent with his title as Chief Science Officer. The Executive shall
devote substantially all his working time and attention to the business of the
Company and shall cooperate fully in the advancement of the best interests of
the Company. Subject to approval from the Company in writing in advance, the
Executive, during the term of this Agreement or any extensions or renewals
thereof agrees not to engage in any activities outside of the scope of the
Executive’s employment that would detract from, or interfere with, the
fulfillment of his responsibilities or duties under this Agreement.
 
4. Expenses. Subject to compliance by the Executive with such policies regarding
expenses and expense reimbursement as may be adopted from time to time by the
Company, the Executive is authorized to incur reasonable expenses in the
performance of his duties hereunder in furtherance of the business and affairs
of the Company, and the Company will reimburse the Executive for all such
reasonable expenses, upon the presentation by the Executive of an itemized
account satisfactory to the Company in substantiation of such expenses when
claiming reimbursement.
 

 
 
5. Employee Benefits; Vacations. The Executive shall be eligible to participate
in such medical, retirement and other employee benefit plans of the Company that
may be in effect or modified from time to time, to the extent he is eligible
under the terms of those plans, on the same basis as other similarly situated
executive officers of the Company or, at the option of the Executive, he may
instead elect to receive monthly payments equal to the amount of the monthly
medical insurance premiums which the Company would otherwise pay on his behalf
in lieu of Executive receiving medical insurance. Notwithstanding the foregoing,
in the event that the Executive chooses to receive monthly payments in lieu of
receiving medical insurance and any federal, state or local law, now or in the
future, (a) prohibits any employee from failing to accept medical insurance
offered by his employer, the Company shall not be required to provide the
Executive with monthly payments equal to the amount of the medical insurance
premiums which the Company would otherwise pay on his behalf and the Executive
shall either accept the medical insurance provided by the Company or reject such
insurance without any reimbursement or payment in lieu thereof and/or (b)
financially penalizes the Company for not providing medical insurance to an
employee but permits the Company to pay to the employee sums in lieu of
providing medical insurance, the Company shall deduct from the monthly payments
to be made to the Executive the amount of such financial penalty until such
penalty is reimbursed in full to the Company. The Executive shall be entitled to
vacation in accordance with the policies of the Company in effect from time to
time, as determined by the Board.
 
6. Indemnification. The Executive shall be indemnified and held harmless
consistent with the provisions of the by-laws of the Company in effect at that
time but in no event shall the Executive receive diminished rights or rights
less than those rights provided by applicable law. The Company shall maintain
reasonable insurance on behalf of Executive against any liability asserted
against him and incurred by him in his capacity as an officer of the Company.
 
7. Taxation of Payments and Benefits. The Company shall make deductions,
withholdings and tax reports with respect to payments and benefits under this
Agreement to the extent that it reasonably and in good faith believes that it is
required to make such deductions, withholdings and tax reports. Payments under
this Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate the Executive for any adverse tax effect associated with
any payments or benefits or for any deduction or withholding from any payment or
benefit.
 
8. Termination. Either the Executive or the Company may terminate the employment
relationship at any time, with or without Cause (as such term is defined in
Section 12) on advance notice as provided herein or with immediate effect if the
termination is for Cause. The Executive agrees to give the Employer at least six
(6) months’ prior written notice if he decides to terminate his employment.
Except in the case of a termination for Cause, the Company agrees that it will
provide identical notice. Upon termination of the Executive’s employment for any
reason, the Executive will be entitled to any earned but unpaid Base Salary, any
bonus approved prior to termination, reimbursement for unreimbursed expenses
properly incurred by the Executive prior to the termination, his stock and
vested stock options, and if terminated for reasons other than Cause or if he
resigns for reasons other than Good Reason such employee benefits (including
equity compensation), if any, to which the Executive may be entitled under the
Company’s employee benefit plan(s) as of the termination. Additionally:
 
a) Subject to compliance with Section 8(d), in the event that the Executive’s
employment is terminated by the Company for reasons other than Cause (as such
term is defined in Section 12), which includes but is not limited to the de
facto termination of the Executive resulting from the Company electing to allow
or cause this Agreement to expire under Section 1(b), or in the event the
Executive resigns his employment for Good Reason (as defined in Section 12), the
Executive will be provided a severance package equal to a pre-determined number
of months of base salary and such percentage of health premiums for the
Executive as would have been paid for by the Company (pursuant to the applicable
policy and plan documents) during the corresponding time period (collectively,
the “Separation Payment”) pursuant to the schedule below:
 
● 
If terminated during the first 3 years of employment, the Executive will be paid
the balance of the employment term.
● 
If terminated after the first 3 years of employment and during the automatic
extension of the Agreement for successive one year terms pursuant to Section
1(b), the Executive will be paid the balance of the employment term within such
one year period.
 
 
2

 
 
The Separation Payment shall be paid in equal monthly installments and shall
begin within fifteen (15) business days of the effective date of the release
noted in Section 8(d).
 
b) In the event that the Executive’s employment is terminated for Cause or the
Executive resigns without Good Reason, the Executive will not be entitled to any
Separation Payment or any other severance remuneration except as otherwise
specifically set forth herein.
 
c) Notwithstanding any termination of the Executive’s employment for any reason
(with or without Cause or Good Reason), the Executive will continue to be bound
by the provisions of the Proprietary Rights Agreement (as defined below).
 
d) All payments and benefits provided pursuant to Section 8(a) shall be
conditioned upon the Executive’s execution and non-revocation of a general
release of liabilities in favor of the Company which is prepared and provided by
the Company; provided that such release is subject to Executive’s consent, which
shall not be unreasonably withheld, conditioned or delayed. The Executive’s
refusal to execute such general release shall constitute a waiver by the
Executive of any and all benefits referenced in Section 8(a). The Company will
not be obligated to commence or continue any such payments to the Executive
under Section 8(a) in the event the Executive materially breaches the terms of
this Agreement or the Proprietary Rights Agreement (as defined below) and fails
to cure such breach within thirty (30) days of written notice thereof detailing
such breach.
 
9. Confidentiality, Non–Solicitation and Invention Assignment Agreement. The
Company considers the protection of its confidential information and proprietary
materials to be very important. Therefore, as a condition of the Executive’s
employment, the Executive will be required to execute a confidentiality,
non-solicitation and invention assignment agreement in the form attached hereto
as Exhibit A (the “Proprietary Rights Agreement”) on the date hereof.
 
10. Documents, Records, etc. Subject to the terms and provisions of the
Proprietary Rights Agreement: (a) all documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information (as defined in the Proprietary Rights Agreement), which are
furnished to the Executive by the Company or are produced by the Executive in
connection with the Executive’s employment will be and remain the sole property
of the Employer; (b) the Executive will return to the Company all such materials
and property as and when requested by the Employer; and (c) the Executive will
return all such materials and property within ten (10) days upon termination of
the Executive’s employment for any reason.
  
11. No Conflict. Each party hereby represents and warrants to the other that
(a) this Agreement constitutes that party’s legal and binding obligation,
enforceable against it or him in accordance with its terms, (b) it or his
execution and performance of this Agreement does not and will not breach any
other agreement, arrangements, understanding, obligation of confidentiality or
employment relationship to which it or he is a party or by which it he is bound,
and (c) while the Executive is employed by the Company, it or he will not enter
into any agreement, either written or oral, in conflict with this Agreement or
it or his obligations hereunder.
 
12. Definitions.
 
a) The term “Cause” shall mean (i) the Executive’s intentional, willful or
knowing material failure or unreasonable refusal to follow, support or enforce
any legal or regulatory requirement applicable to the Company or the Company’s
policies, as adopted by the Board of Directors from time to time and that are
provided to Executive orally or in writing, (ii) the Executive’s intentional,
willful or knowing material failure or unreasonable refusal to perform the
Executive’s duties (other than as a result of physical or mental illness,
accident or injury); (iii) dishonesty, willful or gross misconduct, gross
ineptitude, or illegal conduct by the Executive in connection with the
Executive’s employment with the Company; (iv) the Executive’s conviction of, or
plea of guilty or nolo contendere to, a charge of commission of a felony
(exclusive of any felony relating to negligent operation of a motor vehicle);
and (v) a material breach by the Executive of this Agreement or the Proprietary
Rights Agreement; provided, however, in the cases of clauses (i) and (iv) above,
gross ineptitude, and “Cause” under the final sentence of this paragraph, the
Company shall be required to give the Executive thirty (30) calendar days prior
written notice of its intention to terminate the Executive for Cause and the
grounds thereof and the Executive shall have the opportunity during such thirty
(30) day period to meet with a Company representative designated by the Board
and cure such event if such event is capable of being cured; provided, further,
that in the event that the Executive terminates his employment with the Company
during such thirty (30) day period for any reason, such termination shall be
considered a termination for Cause. For purposes of this paragraph (a), no act
or failure to act on the part of the Executive shall be considered “willful”
unless it is intentionally done, or intentionally omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company. For purposes of this
paragraph (a) any willful or grossly negligent conduct of the Executive that
results in the failure of the Company to comply with a significant financial
statutory or regulatory requirement shall be considered grounds for termination
for Cause.
 
 
3

 
 
b) The term “Good Reason” shall mean (i) any material reduction of the
Executive’s Base Salary, unless similar reductions are imposed on all similarly
situated executive officers of the Company (ii) any material breach by the
Company of its obligations under this Agreement and (iii) a change without the
Executive’s consent in the principal location of the Company’s office to an
office that is either more than 35 miles from the Company’s principal offices or
the Executive’s home address (if such move materially increases the Executive’s
commute) (iv) any material change to Executive’s duties (absent Executive’s
consent) and (v) the Company’s failure to obtain an agreement from any successor
to the Company to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform if no
succession had taken place, except where such assumption occurs by operation of
law; provided that in any event the Executive shall provide the Company with
written notice of the Executive’s intention to terminate the Executive’s
employment for Good Reason and the grounds thereof within thirty (30) days after
the occurrence of the event that the Executive believes constitutes Good Reason,
and provided further, that the Executive provides the Company with an
opportunity to cure such event during the thirty (30) day period following
receipt of such notice from the Executive, if the event is capable of being
cured or, if not capable of being cured, to have the Company’s representatives
meet with the Executive and the Executive’s counsel to be heard regarding
whether Good Reason exists for the Executive to terminate the Executive’s
employment with the Company.
 
c) The term “person” shall mean any individual, corporation, firm, association,
partnership, other legal entity or other form of business organization.
 
13. Section 409A of Internal Revenue Code.
 
a) Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code (“Code”), the Company determines that the Executive is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Executive becomes
entitled to under this Agreement on account of the Executive’s separation from
service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
 
b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
c) The determination of whether and when a separation from service has occurred
shall be made by the Company in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).
 
4

 
 
d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
 
14. Successors and Assigns; Entire Agreement; No Assignment. This Agreement
shall be binding upon, and shall inure to the benefit of the parties and their
respective successors, heirs, distributes and personal representatives
including, with respect to the Company, the successor of Company through merger,
acquisition, corporate reorganization, or any other business combination. This
Agreement and the Proprietary Rights Agreement contain the entire agreement
between the parties with respect to the subject matter hereof and supersede
other prior and/or contemporaneous arrangements or understandings with respect
thereto. Neither party may assign this Agreement without the prior written
consent of the other party; however, the Company may assign this Agreement,
without the consent of the Executive, to any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company. In the event of any
conflict or inconsistency between the terms and provisions of this Agreement and
the terms and provisions of that certain Asset Purchase Agreement among the
Company, Executive and OpenALPR Technology, Inc., a Florida corporation (the
“Purchase Agreement”), the terms and provisions of the Purchase Agreement shall
control.
 
15. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand-delivered, mailed by registered
or certified mail (three days after deposited), or sent by a nationally
recognized courier service, to the following address (provided that notice of
change of address shall be deemed given only when received):
 
If to the Company:
Novume Solutions, Inc.
 
14420 Albermarle Point Place
 
Chantilly, VA 20151
 
Attn: Robert Berman, CEO
 
 
 
 
If to Executive:
Matthew Hill
 
324 Annison Drive
 
Commerce Township, MI 48382

 
 
or to such other names and addresses as the Company or the Executive, as the
case may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section 15. A copy of any such notice or
communication under this Section 15 shall be transmitted via electronic mail to
the party’s corresponding email address on the same day as the notice’s or
communication’s hand-delivery, mailing, or transmission by courier service. An
email notice, by itself, shall suffice as notice at such time as the sender
receives a receipt acknowledgement or the recipient replies, directly or
indirectly, to such notice.
 
16. Changes; No Waiver; Remedies Cumulative. The terms and provisions of this
Agreement may not be modified or amended, or any of the provisions hereof
waived, temporarily or permanently, without the prior written consent of each of
the parties hereto. Either party’s waiver or failure to enforce the terms of
this Agreement or any similar agreement in one instance shall not constitute a
waiver of any rights hereunder with respect to other violations of this or any
other agreement. No remedy conferred upon the Company or the Executive by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity.
Notwithstanding the foregoing, if (a) a party fails to provide written notice of
an alleged violation of this Agreement, as provided herein, within one (1) year
of the alleged violation or the date on which the complaining party should
reasonably have become aware of such alleged violation, whichever is later, or
(b) the alleged violation is not still in existence on the date of said notice
and/or (c) the alleged violation has been ratified by the complaining party
prior to said notice, such alleged violation shall be waived but only as to said
specified instance and not as to all future occurrences of said alleged
violation.
 
5

 
 
17. Governing Law. This Agreement and (unless otherwise provided) all amendments
hereof and waivers and consents hereunder shall be governed by the law of the
Commonwealth of Virginia, without regard to the conflicts of law principles.
 
18. Severability. The Executive and the Company agree that should any provision
of this Agreement be declared illegal, invalid or unenforceable by a Court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
shall not be affected thereby, and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement.
 
19. Headings; Counterparts. All section headings are for convenience only. This
Agreement may be executed in several counterparts, each of which is an original,
and may be transmitted electronically, with such electronic copy serving as an
original.
 
*****

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 
 
 
NOVUME SOLUTIONS, INC.
 
 
 
 
 
 
By:  
/s/  Robert Berman
 
 
 
Name: Robert Berman
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
/s/ Matthew Hill  
 
 
 
Matthew Hill  
 
 
 
 
 

 
 
  
 
 
6

 

 
EXHIBIT A
 
PROPRIETARY RIGHTS AGREEMENT
 
THIS PROPRIETARY RIGHTS AGREEMENT (the “Agreement’) dated as of the Effective
Date of the Employment Agreement between the parties of even date herewith
between Novume Solutions, Inc. (the “Company”), a Delaware corporation, and Matt
Hill (“You”, “Your” or the “Executive”).
 
WITNESSETH:
 
            
WHEREAS, the parties desire to confirm their understanding with respect to (i)
your agreement not to compete with the Company or any present or future parent,
subsidiary or affiliate thereof (collectively, the “Company Group”), (ii) your
agreement to protect and preserve information and property which is confidential
and proprietary to the Company and/or the Company Group and (iii) your agreement
with respect to the ownership of inventions, ideas, copyrights and patents which
may be used in the business of the Company and/or the Company Group, and
 
            
WHEREAS, your execution and return of this Agreement is a condition of your
employment with the Company.
 
            
NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and the Employment Agreement between the parties of even date
herewith, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto hereby
agree as follows:
 
            
1.            
Prohibited Competition, Solicitation and Disparagement.
 
                       
(a)            
Certain Acknowledgements and Agreements.
 
            
(i)            
You recognize and acknowledge the competitive and proprietary aspects of the
business of the Company and the Company Group.
 
(ii)           You acknowledge that a business will be deemed a “Competitive
Business” if it performs any of the services or manufactures or sells any of the
products that are provided or offered by, or which could substitute for services
or products of, the Company or the Company Group during the year preceding the
termination of your employment with the Company or the Company Group or if
it performs any other services and/or engages in the marketing, production,
manufacture, distribution or sale of any product or service substantially
similar to or which could substitute for services or products performed,
produced, marketed, manufactured, distributed, sold, under development or
planned by the Company or the Company Group during the year preceding the
termination of your employment with the Company or the Company Group.
 
7

 
 
(iii)           You further acknowledge that, during the course of your
employment with the Company or Company Group, the Company and/or the Company
Group will furnish, disclose or make available to you valuable Confidential
Information (as defined below) related to the Company’s and the Company Group’s
business and that the Company and the Company Group will provide you with unique
and specialized training, experiences and opportunities. You also acknowledge
that such Confidential Information and such training, experiences and
opportunities have been developed and will be developed by the Company and the
Company Group through the expenditure by the Company and/or the Company Group of
substantial time, effort and money and that the Company believes that all such
Confidential Information and training, experiences and opportunities could be
used by you to compete with the Company and/or the Company Group. Further, in
the course of your employment with the Company and/or Company Group, you will be
introduced to and collaborate with and maintain substantial relationships with
customers, prospective customers, other business partners, and prospective
business partners of the Company and/or Company Group.
 
(iv)           For purposes of this Agreement, “Confidential Information,”
means confidential and proprietary information of the Company and/or the Company
Group, whether in written, oral, electronic or other form, including but not
limited to, information and facts concerning business plans, marketing plans,
strategies, forecasts, customers, future customers, suppliers, licensors,
licensees, partners, investors, affiliates or others, training methods and
materials, financial information, pricing, sales prospects, client and partner
lists, inventions, tests, test results, product assessments, improvements or any
other scientific, technical or trade secrets of the Company and/or the Company
Group or of any third party provided to you or the Company and/or the Company
Group, provided that Confidential Information will not include information that
is in the public domain or that is generally known by competitors of the Company
or the Company Group other than through any fault, act or omission by you. The
phrase, “trade secrets,” as used in this Agreement, will be given its broadest
possible interpretation under the law of the Commonwealth of Virginia and will
include, without limitation, anything tangible or intangible or electronically
kept or stored, which constitutes, represents, evidences or records any secret
scientific, technical, merchandising, production or management information, or
any design, process, procedure, formula, invention, improvement or other
confidential or proprietary information or documents.
 
(v)           You acknowledge that the Company has stated to you that the
Company’s and the Company Group’s business reaches worldwide and that the
Company and the Company Group does not operate as a traditional “brick and
mortar” business with operations in a limited geographic area.
 
(vi)                      For purposes of this agreement, “termination” is
defined to include your resignation or termination by the Company and/or the
Company Group under any circumstances.
 
8

 
 
 
(b)           Non-Competition; Non-Solicitation; Non-Disparagement. During the
period in which you are employed by the Company and/or the Company Group and for
a period of one (1) year following the termination of your employment with the
Company and/or the Company Group for any reason or for no reason, you will not,
without the prior written consent of the Company and/or the Company Group, as
applicable:
 
(i)           Subject only to the terms of your Employment Agreement with the
Company of even date herewith, for yourself or on behalf of any other person or
entity, directly or indirectly, either as principal, partner, stockholder,
officer, director, member, employee, consultant, agent, representative or in any
other capacity, own, manage, operate, control or consult with or for, or be
employed by, or otherwise associate in any manner with, engage in, or have an
ownership or other financial interest in, any Competitive Business to provide
the same type of services you provided to the Company or the Company Group
(each, a “Restricted Activity”) anywhere in the United States where the Company
or the Company Group’s business has reached at any time during your employment
with the Company or the Company Group (the “Restricted Territory”), except that
nothing contained herein will preclude you from purchasing or owning securities
of any such business if such securities are publicly traded, and provided that
your holdings do not exceed two percent (2%) of the issued and outstanding
securities of any class of securities of such business; or
 
(ii)           Either individually or on behalf of or through any third party,
directly or indirectly, solicit, divert or appropriate or attempt to solicit,
divert or appropriate any customer or other business partner of the Company or
the Company Group (or any person or entity which was a customer or business
partner, or a prospective customer or business partner with respect to which the
Company and/or the Company Group has developed or made a sales presentation),
with whom you had material contact during the period in which you were employed
with the Company and/or the Company Group, for the purpose of competing with the
Company or the Company Group or reducing the Company’s or the Company Group’s
relationship with any customers or other business partners of the Company or the
Company Group; or
 
(iii)           Either individually or on behalf of or through any third party,
directly or indirectly, employ, hire, cause to be employed or engaged, or
solicit the employment or the engagement as a consultant of any employee of or
consultant to the Company or the Company Group while any such person is employed
by or providing consulting services to the Company or the Company Group or
within six (6) months after any such person ceases to be an employee or
consultant with the Company Group; or
 
 
 
9

 
(iv)            
Either individually or on behalf of or through any third party, directly or
indirectly, interfere with or attempt to interfere with, the relations between
the Company and/or the Company Group and any vendor or supplier to the Company
or the Company Group; or
 
(v)           During the course of your employment with the Company and/or the
Company Group and at all times thereafter (notwithstanding the one year period
noted above), you will not make any statement that is professionally or
personally disparaging or defamatory about the Company the Company Group, any of
its officers, directors, shareholders or employees including, but not limited
to, any statement that disparages any person, product, service, financing,
financial condition, capability or other aspect of the Company’s or the Company
Group’s business or any of its officers, directors, shareholders or employees.
You further agree that during the course of your employment with the Company
and/or the Company Group you will not engage in any conduct that is intended to
or has the result of inflicting harm upon the professional or personal
reputation of the Company or the Company Group or any of its officers,
directors, shareholders or employees.
 
(vi)           The Company Group agrees and covenants that it shall take all
corporate action within its power to cause its officers and directors to refrain
from making any defamatory or disparaging remarks, comments, or statements
concerning you during the term of your employment with the Company and/or the
Company Group and at all times thereafter.
 
(vii) This Section 1(b) does not, in any way, restrict or impede the parties
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order.
 
            
(c)            
Reasonableness of Restrictions. You further recognize and acknowledge that (i)
the types of employment which are prohibited by this Section 1 are narrow and
reasonable in relation to the skills which represent your principal salable
assets both to the Company and the Company Group and to other prospective
employers, and (ii) the specific but broad geographical scope of the provisions
of this Section 1 is reasonable, legitimate and fair to you in light of the
nature of the company’s and the Company Group’s technology and services, the
Company’s and the Company Group’s need to market and sell its services and
products in an appropriate manner and in light of the limited restrictions on
the type of activity prohibited compared to the activities for which you are
qualified to earn a livelihood. Therefore, you agree that each of the provisions
of this Section 1 is fair and reasonable in scope and duration, to adequately
protect the Company’s and the Company Group’s legitimate interests, and
constitutes a key component of, and consideration for, this Section 1.
 
10

 
 
(d)           Survival of Acknowledgements and Agreements. Your acknowledgements
and agreements set forth in this Section 1 will survive the termination of your
employment with the Company for any reason or for no reason.
 
            
2.            
Protected Information. You will at all times, both during the period while you
are employed by the Company and after the termination of your employment with
the Company and/or the Company Group for any reason or for no reason, maintain
in confidence and will not, without the prior written consent of the Company
and/or the Company Group (as applicable), use, except in the course of
performance of your duties for the Company and/or the Company Group or by court
order or other applicable legal process, disclose or give to others any
Confidential Information. In the event you are questioned about, or requested to
provide, Confidential Information by anyone not employed by or otherwise
affiliated with the Company or the Company Group or by an employee of or a
consultant to the Company or the Company Group (or any other person) not
authorized to receive Confidential Information, or concerning any fact or
circumstance relating thereto, you will promptly notify the Company and the
Company Group. Upon the termination of your employment with the Company and the
Company Group for any reason or for no reason, or if the Company or the Company
Group otherwise requests, (i) you will return to the Company and the Company
Group all tangible Confidential Information and copies thereof (regardless how
such Confidential Information or copies are maintained) and (ii) you will
deliver to the Company and the Company Group any property of the Company or the
Company Group which may be in your possession, including products, materials,
memoranda, notes, records, reports, or other documents, photocopies or
electronic versions of the same. The terms of this Section 2 are in addition to,
and not in lieu of, any statutory or other contractual or legal obligation that
you may have relating to the protection of the Company and the Company Group’s
Confidential Information. The terms of this Section 2 will survive indefinitely
any termination of your employment with the Company Group for any reason or for
no reason.
 
            
3.            
Ownership of Ideas, Copyrights and Patents.
 
(a)           Property of the Company and/or the Company Group. All ideas,
discoveries, creations, manuscripts and properties, innovations, improvements,
know-how, inventions, designs, developments, apparatus, techniques, methods, and
formulae (collectively the “Inventions”) which may be used in the business of
the Company or the Company Group, whether patentable, copyrightable or not,
which you conceive, reduce to practice or develop (whether alone or in
conjunction with another or others) during the period while you are employed
with the Company and/or the Company Group and which in any way relate to the
Company’s or the Company Group’s business will be the sole and exclusive
property of the Company and/or Company Group (as applicable). You agree that you
will not publish any of the Inventions without the prior written consent of the
Company and the Company Group. Without limiting the foregoing, you also
acknowledge that all original works of authorship which are made by you (solely
or jointly with others) during and within the scope of your employment or during
your employment which relate to the business of the Company or the Company Group
or a Company or Company Group affiliate and which are protectable by copyright
are “works made for hire” pursuant to the United States Copyright Act (17 U.S.C.
Section 101). You hereby assign to the Company Group or its designee all of your
right, title and interest in and to all of the foregoing. You further represent
that, to the best of your knowledge and belief, none of the Inventions will
violate or infringe upon any right, patent, copyright, trademark or right of
privacy, or constitute libel or slander against or violate any other rights of
any person, firm or corporation, and that you will use your best efforts to
prevent any such violation.
 
 
11

 
 
(b)           Cooperation. At any time during or after the period during which
you are employed by the Company Group, you will fully cooperate with the Company
Group and its attorneys and agents, as is reasonably necessary, in the
preparation and filing of all papers and other documents as may be required to
perfect the Company Group’s rights in and to any of such Inventions, including,
but not limited to, joining in any proceeding to obtain letters patent,
copyrights, trademarks or other legal rights with respect to any such Inventions
in the United States and in any and all other countries, provided that the
Company Group will bear the expense of such proceedings, and that any patent or
other legal right so issued to you personally will be assigned by you to the
Company Group or its designee without charge by you.
 
(c)           Licensing and Use of Innovations. With respect to any Inventions,
and work of any similar nature (from any source), whenever created, which you
have not prepared or originated in the performance of your employment, but which
you provide to the Company Group or incorporate in any Company Group product or
system, to the extent that the Executive has the right, power, authority or
discretion to do so, you hereby grant to the Company Group a royalty-free, fully
paid-up, non-exclusive, perpetual and irrevocable license throughout the world
to use, modify, create derivative works from, disclose, publish, translate,
reproduce, deliver, perform, dispose of, and to authorize others so to do, all
such Inventions. You will not include in any Inventions you deliver to the
Company Group or use on its behalf, without the prior written approval of the
Company Group, any material which is or will be patented, copyrighted or
trademarked by you or others unless you provide the Company Group with the
written permission of the holder of any patent, copyright or trademark owner for
the Company Group to use such material in a manner consistent with then-current
Company Group policy. Subject to the license referred to hereinabove, nothing in
this Agreement shall be construed as an assignment, transfer, waiver, or
relinquishment by you of any rights, title, or interests (including, without
limitation, patent, copyright and trademark interests) in Inventions or works of
authorship conceived or developed by you after your employment with the Company.
 
            
4.            
Disclosure to Future Employers. During your employment with the company and for
the period of one (1) year immediately thereafter, you will provide, and the
Company Group, in its discretion, may provide, a copy of this Agreement to any
business or enterprise which you may directly or indirectly own, manage,
operate, finance, join, control or in which you may participate in the
ownership, management, operation, financing, or control, or with which you may
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.
 
12

 
 
            
5.            
No Conflicting Agreements. You hereby represent and warrant that you have
no commitments or obligations inconsistent with this Agreement and that you will
indemnify and hold the Company Group harmless against loss, damage, liability or
expense arising from any claim based upon any purported inconsistent commitment
or obligation. In addition:
 
 
(a) 
You have been advised by the Company that at no time should you divulge to or
use for the benefit of the Company any trade secret or confidential or
proprietary information of any previous employer. You have not divulged or used
any such information for the benefit of the Company.
 
 
(b) 
You have not and will not misappropriate any Invention that you played any part
in creating while working for any former employer.
 
(c)           You recognize that the Company and the Company Group have
received, and in the future will receive, confidential or proprietary
information from third parties subject to a duty on the Company and/or the
Company Group to maintain the confidentiality of such information and to use it
only for certain limited purposes. You agree to hold all such confidential and
proprietary information in the strictest confidence and not to disclose it to
any person or entity or to use it except as necessary in the course of
performance of your duties for the Company and/or the Company Group consistent
with the Company’s and/or the Company Group’s agreement with such third parties
or pursuant to a court order or other applicable legal process (in which
instance you will provide the Company and the Company Group with notice of such
court order or other applicable legal process within four 4 business day of your
receipt of same).
 
 
(d) 
You acknowledge that the Company has based important business decisions on these
representations, and affirm that all of the statements included herein are true.
 
 
 
            
6.            
General.
 
(a)           Agreement Enforceable if You Are Transferred. You acknowledge and
agree that if consistent with the Employment Agreement of even date herewith or
pursuant to your agreement you should transfer between or among any affiliates
of the Company, wherever situated, or be promoted or reassigned to functions
other than your present functions, all terms of this Agreement shall continue to
apply with full force.
 
(b)           All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand-delivered, mailed by registered
or certified mail (three days after deposited), or sent by a nationally
recognized courier service (i.e. UPS, FedEx), to the following address (provided
that notice of change of address shall be deemed given only when received):
 
13

 
 
 
 
If to the Company:              Novume Solutions, Inc.
14420 Albemarle Point Place
Chantilly, VA 20151
Attn : Robert Berman, CEO
 
                                 
If to                                

Matthew Hill
324 Annison Drive
Commerce Township, MI 48382
 
or to such other names and addresses as the Company, the Company Group or the
Executive, as the case may be, shall designate by notice to each other person
entitled to receive notices in the manner specified in this Section 6(b). A copy
of any such notice or communication under this Section 6(b) shall be transmitted
via electronic mail to the party’s corresponding email address on the same day
as the notice’s or communication’s hand-delivery, mailing, or transmission by
courier service. An email notice, by itself, shall suffice as notice at such
time as the sender receives a receipt acknowledgement or the recipient replies,
directly or indirectly, to such notice.
 
(c)           Entire Agreement. This Agreement and the Employment Agreement
contain the entire agreement between the parties with respect to the subject
matter hereof and supersede other prior and contemporaneous arrangements,
agreements, promises, warranties and understandings with respect thereto. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement or the Employment Agreement will affect,
or be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
(d)           Modifications, Amendments and Waivers. The terms and provisions of
this Agreement may not be modified, amended, altered, revised, changed, waived,
terminated, cancelled and/or rescinded, in whole or in part, except by a writing
executed by the parties hereto or except as otherwise specifically and expressly
set forth herein. No such waiver, nor any departure from the terms hereof, will
be deemed to be or will constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent will be effective only in the specific instance and for the purpose
for which it was given, and will not constitute a continuing waiver or consent.
 
(e)           Assignment. The Company may assign its rights and obligations
hereunder to any person or entity that succeeds to all or substantially all of
the Company or the Company Group’s business. You may not assign your rights and
obligations under this Agreement without the prior written consent of the
Company and the Company Group and any such attempted assignment by you without
the prior written consent of the Company and the Company Group will be void.
 
14

 
 
(f)           Benefit. All statements, representations, warranties, covenants
and agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement will be construed to create any rights
or obligations except between the Company and the Company Group and you, and no
person or entity other than the Company Group will be regarded as a third-party
beneficiary of this Agreement.
 
(g)           Governing Law. This Agreement shall be deemed to have been made in
the Commonwealth of Virginia, and the validity, interpretation and performance
of this Agreement shall be governed by, and construed in accordance with, the
internal law of the Commonwealth of Virginia, without giving effect to conflict
of law principles, and specifically excluding any conflict or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
 
(h)           Jurisdiction, Venue and Service of Process. Any legal action or
proceeding with respect to this Agreement must be brought in a court of
competent jurisdiction in the Commonwealth of Virginia and shall be subject to
the jurisdiction of such courts only. By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts.
 
(i)           Waiver of Jury Trial. Any action, demand, claim or counterclaim
arising under or relating to this Agreement will be resolved by a judge alone
and each of the Company Group and you waive any right to a jury trial thereof.
 
(j)           Severability. The parties intend this Agreement to be enforced as
written. However, (i) if any provision, or part thereof, is held to be
unenforceable because of the duration of such provision or the geographic area
covered thereby, the court making such determination will have the power to
reduce the duration and/or geographic area of such provision, and/or to delete
specific words and phrases (“blue-pencilling”), and in its reduced or
blue-pencilled form such provision will then be enforceable and will be enforced
to the fullest extent permitted by law and (ii) if any portion or provision of
this Agreement is to any extent declared illegal, void, invalid, or otherwise
unenforceable by a court of competent jurisdiction which shall determine that
any such illegal, void, invalid or unenforceable provisions cannot be cured by
blue-pencilling, then the remaining parts, terms or provisions shall not be
affected thereby and shall be enforceable between the parties to the fullest
extent of the law, and said illegal, void, invalid or otherwise unenforceable
part, term or provision shall be deemed not to be a part of this Agreement.
 
(k)           Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
 
15

 
 
(l)           Injunctive Relief. You hereby expressly acknowledge that the
restrictions and covenants set forth in Section 1, 2, and 3 are material and
critically important provisions of this Agreement and that any breach or
threatened breach of any of the terms and/or conditions set forth in Section 1,
2 or 3 of this Agreement may result in substantial, continuing and irreparable
injury to the Company Group and/or damages that may be difficult to quantify.
Therefore, in addition to any other remedy that may be available to the Company
Group, it may be appropriate that the Company Group receive a temporary
restraining order and/or preliminary injunction, by a court of appropriate
jurisdiction in the event of any breach or threatened breach of the terms of
Section 1, 2 or 3 of this Agreement, without the necessity of proving actual
damages or irreparable harm, and without the necessity of posting any bond or
undertaking for the temporary restraining order or preliminary injunction.
 
(m)         No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto or in any trade or industry,
will operate as a waiver of any such right, power or remedy of the party. No
single or partial exercise of any right, power or remedy under this Agreement by
a party hereto, nor any abandonment or discontinuance of steps to enforce any
such right, power or remedy, will preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto will not constitute a waiver of the
right of such party to pursue other available remedies. No notice to or demand
on a party not expressly required under this Agreement will entitle the party
receiving such notice or demand to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the party
giving such notice or demand to any other or further action in any circumstances
without such notice or demand. Notwithstanding the foregoing, if (a) a party
fails to provide written notice of an alleged violation of this Agreement, as
provided herein, within one (1) year of the alleged violation or the date on
which the complaining party should reasonably have become aware of such alleged
violation, whichever is later, or (b) the alleged violation is not still in
existence on the date of said notice and/or (c) the alleged violation has been
ratified by the complaining party prior to said notice, such alleged violation
shall be waived but only as to said specified instance and not as to all future
occurrences of said alleged violation.
 
(n)           Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
 
 
16

 
 
(o)           Opportunity to Review. You hereby acknowledge that you have had
adequate opportunity to review these terms and conditions and to reflect upon
and consider the terms and conditions of this Agreement, and that you have had
the opportunity to consult with counsel of your own choosing regarding such
terms. You further acknowledge that you fully understand the terms of this
Agreement and have voluntarily executed this Agreement.
 
(p)           Effective Date. The Effective Date of this Agreement shall be the
same Effective Date as the date in the Employment Agreement. The Effective Date
is the date which this Agreement first becomes binding on the Company and the
Executive.
 
 
 
17

 
 
 
IN WITNESS WHEREOF, the parties have executed this Proprietary Rights Agreement
as of the date of the Employment Agreement of even date herewith.
 
 
 
NOVUME SOLUTIONS, INC.
 
 
 
 
 
 
By:  
/s/  Robert Berman
 
 
 
Name: Robert Berman
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
/s/ Matthew Hill  
 
 
 
Matthew Hill  
 
 
 
 
 

 
 
 

 
 
 
 
 
18
